Citation Nr: 1501725	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD) prior to June 16, 2010.  

2.  Entitlement to an initial rating, in excess of 70 percent, for PTSD, from June 16, 2010, to August 22, 2010.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to August 23, 2010.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Although the Veteran was granted a 70 percent rating from June 16, 2010, to August 22, 2010 for PTSD in a November 2007 rating decision, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 30 percent is warranted prior to June 16, 2010, and whether a 70 percent rating is warranted from June 16, 2010, to August 22, 2010.  The November 2007 rating decision granted a 100 percent rating from August 23, 2010, so that period is no longer at issue.  

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as severe irritability, some impulse control issues, intrusive thoughts, and inability to maintain effective relationships in some instances prior to August 22, 2010.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no greater, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In August 2007, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating prior to June 16, 2010 and a 70 percent rating from June 16, 2010, to August 22, 2010.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to June 16, 2010, and 70 percent disabling from June 16, 2010, to August 22, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to June 16, 2010

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to June 16, 2010 warrants a rating of 70 percent, but no higher.  The evidence shows that prior to June 16, 2010, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  impaired abstract thinking, disturbances of motivation and mood, flashbacks and an inability to establish and maintain effective relationships.

Regarding occupational impairment, the October 2007 VA examination noted that the Veteran had worked for the United States Post Office for 30 years.  The Veteran stated that he was able to work at the post office as a mail carrier because it was solitary work.  He stated he had some difficulty when having to deal with other employees and was reprimanded at work after he kicked cases in anger.  

With respect to social impairment, the October 2007 VA examination noted that the Veteran had been married for 32 years, but with some difficulties.  The Veteran reported that his wife had left him four times over the years because she could not tolerate his drinking or his mood swings.  The Veteran reported that he had two grown daughters and two grandchildren with whom he got along fine, but tried to avoid most of the time.  Finally he reported that he had few friends and spent most of his social time around his wife's family, although he tried to stay to himself as much as possible even when visiting those relatives.  

The March 2007 VA examination noted that the Veteran was nervous and irritable with a depressed mood.  The Veteran reported frequently feeling anxious, but denied any panic attacks.  He stated that he had problems sleeping and that he was often irritable and snappy.  The examiner noted that the Veteran had a reduced range of affect with a stand-offish attitude.  The Veteran reported that he avoided the news, so as not to be reminded of his experiences.  The Veteran further reported he had no real hobbies.  The examiner noted that the Veteran was hypervigilant with an exaggerated startle response.  The examiner further noted that the Veteran did not have a thought disorder, his insight and judgment were good, and he did not report any hallucinations or delusions.  Finally it was noted that the Veteran self-medicated with alcohol. 

The Veteran stated primarily that his problems were a depressed, irritable mood and avoidance of people and situations that made him uncomfortable.  He also noted that he had lost any interest in hobbies like fishing and was no longer motivated to do anything other than sit alone in his garage and drink.

While the Board acknowledges that the Veteran reported some passing thoughts of suicide, even the Veteran stated that he had no real serious intent to commit suicide.  The Board also notes that Veteran reported some ritualistic behavior regarding ensuring that the coffee pot was turned off each morning.  

This medical evidence is also supported by the Veteran's GAF score of 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The Veteran is not entitled to the higher 100 percent rating prior to June 16, 2010 as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  There is no evidence that the Veteran exhibited total occupational and social impairment as previously noted by his 30 year work history at the post office and his 32 year marriage.  

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD from does not warrant higher than the currently assigned 70 percent rating, prior to August 23, 2010.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  impaired abstract thinking, disturbances of motivation and mood, flashbacks and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Regarding occupational impairment, the June 2010 VA examination noted that the Veteran retired from working in 2008, in part, to avoid being around people.  It was noted multiple times in the examination report that the Veteran did not like to socialize with people, which interfered with the Veteran's ability to work.  Additionally, the Veteran noted that he started having road rage problems and because his job as a mail carrier required him to drive a mail truck, his anger issues were starting to interfere with his ability to work.  The examiner noted that the Veteran had the requisite number of years and was of sufficient age to retire.  

With respect to social impairment, the June 2010 VA examination noted that the Veteran had been married for 35 years and had his grown daughter and his grandchild living with him.  The Veteran stated that he had one friend that he saw occasionally who had also served in Vietnam.  The Veteran reported that he mostly spent his time sitting alone crying, thinking and drinking.  He had no real socialization outside of family and was detached and estranged from others.   

The June 2010 VA examination noted that the Veteran often suffered from severe irritability, depression, restricted affect, and recurrent intrusive, distressing thoughts.  The Veteran stated that he preferred to be completely isolated from people and noted increased avoidance of any military reminders.  The Veteran was determined to have only fair impulse control and it was noted that he had problems with road rage and throwing things when he was angry.  The Veteran reported ritualistic behavior, noting that he constantly had to check to see if things were turned off and the doors were locked.  The Veteran stated that suicide crossed his mind, but that he was not having suicidal thoughts at the time of the examination.  Finally, the Veteran noted that sometimes he did not shower.  

The Veteran was assigned a GAF score of 52 by the June 2010 VA examiner.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran's symptomatology appears more severe than the moderate GAF score indicates.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD do not warrant higher than a 70 percent disability evaluation from June 16, 2010, to August 22, 2010.  38 C.F.R. § 4.130, DC 9411.

Specifically, the next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The June 2010 VA examination stated that the Veteran did not have total occupational and social impairment, but the Veteran did have deficiencies in most areas including judgment, thinking, family relations, work, and mood.  He was no longer working, but it was not clear that his retirement was based on his PTSD as his job allowed him in large part to work on his own, even though certain aspects, such as occasionally working with others and road rage associated with driving the mail truck, were beginning to cause problems with his job at the post office.  With regard to social impairment, the Veteran did note that he socialized with his family and a friend occasionally, so there was no evidence that he was totally socially impaired as a result of his PTSD.   

The Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings than those currently assigned.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.

As noted above, the evidence does indicate that the Veteran's PTSD warrants a higher rating of 70 percent, prior to August 23, 2010.  However, the evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating than the now assigned 70 percent to August 22, 2010.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities and employment is specifically contemplated by the rating code.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally it was noted that the issue of TDIU is addressed in the remand below.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet.App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

The request for TDIU must be considered as it is part and parcel of the claim for an initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record). 

As previously noted, in the November 2007 rating decision, the Veteran was granted a 100 percent rating from August 23, 2010.  For the period from August 23, 2010, a request for TDIU is moot.  The law provides that if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35   (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period); but see Bradley v. Peake, 22 Vet.App. 280 (2008).  

However, for the period prior to August 23, 2010, entitlement to TDIU remains pending. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

Prior to August 23, 2010, the Veteran was service connected for post-traumatic stress disorder (PTSD), rated as 70 percent disabling (see above decision); residuals of a fracture, left clavicle, rated as 20 percent disabling; residuals, stress fracture, left fibula, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars, residuals, venereal warts on the penis, rated as noncompensable; and bilateral hearing loss rated as noncompensable, for a combined rating of 80 percent.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran does meet the schedular requirements for TDIU prior to August 23, 2010.  See 38 C.F.R. § 4.16(a). 

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Specifically, the Board notes that the Veteran was employed until 2008, but he had difficulties with his employment and eventually retired in large part as a result of his anger issues associated with his PTSD.  The Veteran's wife indicated in August 2009 correspondence that the Veteran had been worse as of retirement and constantly brought her to tears.  She noted his increased difficulties in all aspects of his life and that he physically and mentally could not handle a job, due in large part to his service-connected disabilities.  In addition, she noted that the Veteran had admitted that there was no one "who would hire him because of his physical issues and 'attitude.'"  The Veteran stated at his June 2010 VA examination that his difficulty dealing with others and his increasing road rage while driving his mail truck contributed to his decision to retire from the Post Office.  A February 2011 VA examiner found that the Veteran was unemployable due to his PTSD, noting that given his presentation, he could not be hired for any type of competitive position.  

Based on all evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due the combined effects of his service-connected disabilities.  Therefore, the Board concludes that a TDIU rating is warranted from the day after the Veteran's retirement.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the assignment of an initial 70 percent rating to August 22, 2010, but weighs against the assignment of a disability rating higher than 70 percent during that time period, for the Veteran's service-connected PTSD.  However, the Board finds that a TDIU rating is warranted from March 29, 2008.  As such, the Veteran's claim has been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

An initial rating, of 70 percent, but no higher, for PTSD prior to August 23, 2010, is granted.

Entitlement to a TDIU is granted from March 29, 2008, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


